DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claim 10 under 35 USC 103, Applicant’s arguments filed 09/29/2022 have been fully considered but are moot in view of the new ground rejection set forth herein.
With respect to the rejection of claim 13 under 35 USC 103, Applicant’s arguments filed 09/29/2022 have been fully considered but they are not persuasive. Applicant argues, see page 9, paragraph 3 that paragraph [0066] of Downs only mentions an ability to locate a composite material with respect to a neural axis and not locating the antenna element layer having RF radiating antenna elements. 
Examiner respectfully disagrees. Paragraph [0066] of Downs does not state “an ability to locate a composite material with respect to a neutral axis”. Rather, it clearly stated “The composite material 102 has an ability to locate the circuit, device, or element near neutral axis so that strains ... are preferably minimized.” In other words, the paragraph teaches “locating the circuit, device or element”, not locating the composite material.
The paragraph [0066] further stated that “antennas” are among the devices, elements or circuits. Therefore, Downs clearly teaches “the composite stack is configured to have a neutral axis of the antenna assembly substantially coincides with the antenna element layer”
With respect to the limitation “having RF radiating antenna elements”, Examiner acknowledges that Downs does not explicitly disclose the antennas have RF radiating antenna elements. However,  the limitation “antenna element layer having RF radiating antenna elements” is taught by Mehdipour as rejected in the parent claim 1 (Final Office Action, 03/31/2022, page 3, paragraph 1). In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1) and Downs (US 2015/0083473 A1).
Regarding claim 1, Mehdipour teaches an antenna assembly comprising: 
an antenna element layer (Fig. 1B, Antenna 110, Fig. 10, RF array 1606) having an upper side (Fig. 10, the upper side of RF array 1606 from which RF signal is radiated) and a lower side (Fig. 10, the lower side of RF array 1606 to which dielectric layer 1605 is attached) and RF radiating antenna element (Fig. 10, RF array 1606); 
a first set of one or more layers forming an upper stack coupled to the upper side of the antenna element layer (Fig. 1B, antenna 110 and metasurface stackup, [0037] layers glued; [0047], [0048] stackup is attached to the antenna aperture) and being are at least partially transparent to radio frequency (RF) radiation (Fig. 1B, top view, [0045] transmit/receive RF signals), wherein the upper stack comprises:
a radome ([0048] the metasurface stackup aligned and attached to a radome), and
one or more impedance matching layers having one side coupled to the radome (Fig. 1B, metasurface stackup; [0048] metasurface stackup attached to a radome) and a second side, opposite the first side, coupled to the antenna element layer (Fig. 1B, antenna 1B and metasurface stackup); and
a second set of one or more layers forming a lower stack bonded to the lower side of the antenna element layer (Fig. 10, [0102] bonding layers), wherein the lower stack comprises: 
a lower dielectric made of a material at least partially transparent to RF radiation (Fig. 10, spacer 1604, [0112] spacer 1604 is a foam or air-like spacer. In one embodiment, spacer 1604 comprises a plastic spacer); 
an upper dielectric made of a material at least partially transparent to RF radiation (Fig. 10, upper dielectric layer 1605); 
a first conductive layer sandwiched between a first side of the lower dielectric and a first side of the upper dielectric (Fig. 10, 1603, [0111] interstitial conductor 1603) and configured to propagate RF radiation injected into the lower dielectric to the upper dielectric (Fig. 10, direction of traveling wave, [0116] a feed wave is fed in from pin 1601 and travels outward concentrically from the pin);
an electrically conductive layer formed on a second side of the lower dielectric (Fig. 10, ground plane 1602) and through which a feed (Fig. 10, pin 1601) is inserted to inject RF radiation into the lower dielectric (Fig. 10, direction of traveling wave, [0116] a feed wave is fed in from pin 1601 and travels outward concentrically from the pin), the second side of the lower dielectric being on an opposite side of the lower electric that is in contact with the first conductive layer (Fig. 10, 1603, 1604 and dielectric layer 1605 in between),
the antenna element layer, upper stack and lower stack being bonded together to form a composite stack (Abstract, composite stack structure; see also Fig. 10, RF Array 1606, ).
However, Mehdipour does not explicitly teach the antenna assembly wherein the radome is a dielectric.
Linn teaches an antenna assembly wherein a radome is a dielectric ([0036] radome 110 may comprise one or more dielectric materials).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Linn to the teachings of Mehdipour in order to be adapted from conventional radome designs (Linn [0036]) and to provide tuned signal propagation characteristics (Linn [0060]).
However, Mehdipour in view of Linn does not explicitly teach an antenna, wherein a neutral axis of the antenna assembly substantially coincides with the antenna element layer and to have dimensions and material properties of the one or more layers in the upper stack and in the lower stack to reduce stress on the antenna element layer.
Downs teaches an antenna, wherein a neutral axis of the antenna assembly substantially coincides with the antenna element layer ([0066] ability to locate antenna element near neutral axis) and to have dimensions and material properties of the one or more layers ([0040] high strength, tear-resistant, [0046], [0068], thin, smooth, uniform, [0069] homogenous, low stretch, low CTE, unidirectional) to reduce stress on the antenna element layer ([0066] so that strains and deformation due to curvature, distortion, bending, or crinkling are preferably minimized) .
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Downs to the teachings of Mehdipour in view of Linn in order to minimize the strains and deformation and thus increase the service life of the antenna (Downs [0066]).
Regarding claim 3, all the limitations of claim 1 are taught by Mehdipour in view of Linn and Downs. 
Mehdipour further teaches an antenna wherein the upper stack further comprises a radome bonded to the dielectric, such that the dielectric is between the radome and the one or more impedance matching layers ([0048]).
Regarding claim 5, all the limitations of claim 1 are taught by Mehdipour in view of Linn and Downs. 
Mehdipour further teaches an antenna wherein the upper stack and the lower stack are bonded to the antenna element layer with adhesives ([0047] adhesive).
Regarding claim 7, all the limitations of claim 1 are taught by Mehdipour in view of Linn and Downs. 
Mehdipour further teaches an antenna wherein the upper stack and the lower stack are bonded to the antenna element layer using thermal bonding, thermal welding, dispense epoxies, sonic welding, or chemical bonding ([0047] adhesive, heat, pressure).
Regarding claim 8, all the limitations of claim 1 are taught by Mehdipour in view of Linn and Downs. 
Mehdipour further teaches an antenna further comprising one or more planar top and bottom load integrated dielectrics included and the composite structure is molded together as one planar structure ([0095] planar and low profile).
Regarding claim 12, all the limitations of claim 1 are taught by Mehdipour in view of Linn and Downs. 
Mehdipour further teaches an antenna further comprising a structure positioned along the perimeter of the lower stack to direct RF radiation from the lower dielectric into the upper dielectric (Fig. 10, 1607, 1608).
Regarding claim 14, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 14 is rejected under the same rationale as claim 3 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 17 is rejected under the same rationale as claim 7 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 20 is rejected under the same rationale as claim 3 above.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1) and Downs (US 2015/0083473 A1) as applied to claim 3 above, and further in view of Wu (US 2008/0001843 A1).
Regarding claim 4, all the limitations of claim 3 are taught by Mehdipour in view of Linn and Downs. 
Mehdipour in view of Linn and Downs does not explicitly teach an antenna, wherein the radome layer comprises a multi-layer composite consisting of dielectric skins and low dielectric layers.
Wu teaches an antenna, wherein the radome layer comprises a multi-layer composite consisting of dielectric skins and low dielectric layers ([0009]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Wu to the teachings of Mehdipour in view of Linn and Downs in order to increase the gain of the antenna structure and the size of the antenna structure can be reduced (Wu, [0009]). 
Regarding claim 21, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 21 is rejected under the same rationale as claim 4 above.
Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdipour (US 2018/0076521 A1) in view of Linn (US 2017/0346176 A1) and Downs (US 2015/0083473 A1) as applied to claim 5 above, and further in view of Stevenson (US 2015/0123748 A1).
Regarding claim 6, all the limitations of claim 5 are taught by Mehdipour in view of Linn and Downs. 
Mehdipour further teaches an antenna assembly further comprises at least one adhesive layer between layers of the upper stack, lower stack or between the antenna element layer and one or both of the upper and lower stacks ([0047] adhesive). 
However Mehdipour in view of Linn and Downs does not explicitly teach an antenna, wherein one or both of the upper and lower stacks include one or more holes.
Stevenson teaches an antenna, wherein one or both of the upper and lower stacks include one or more holes ([0015] porous film as an interstitial material between panels).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Stevenson to the teachings of Mehdipour in view of Linn and Downs in order to improve various characteristics of tunable RF devices (Stevenson [0015]).
Regarding claim 9, all the limitations of claim 1 are taught by Mehdipour in view of Linn and Downs. 
However Mehdipour in view of Linn and Downs does not explicitly teach an antenna, wherein the antenna element layer comprises a flexible material.
Stevenson teaches an antenna, wherein the antenna element layer comprises a flexible material ([0015], [0017] rigid or flexible panel).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Stevenson to the teachings of Mehdipour in view of Linn and Downs as the rigid and flexible panels are well-known and suitable structures in the art (Stevenson [0017]).
Regarding claim 16, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 9. Therefore, claim 19 is rejected under the same rationale as claim 9 above.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844